DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 10/14/2019; 12/20/2019 and 12/18/2020 has been considered as to the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the phrase “the body” in line 4.  It is not clear if this is referring to the seating body or the body of the two wheeled vehicle.  It appears Applicant is referring to the body of the two wheel vehicle in this instance however clarification is required.  Claims 12-18 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Geyer et al. (US 2010/0187873).  Geyer discloses a seat for a two-wheeled vehicle comprising: a seating body (68)(92)(96)(100); and a bracket (78)(84) connecting the seating body to a body (F) of the two wheeled vehicle, wherein the bracket is configured to be displaced relative to the body of the two wheeled vehicle, along frame portion (70), in a longitudinal direction of the two-wheeled vehicles and the seating body is configured to be displaced relative to the bracket at least in a vertical direction of the two wheeled vehicle; wherein the seat body is partially received within a guide (define by arcuate surface of bracket portion (84) with positioning holes (88)) of the bracket such that the guide of the bracket directs displacement of the seating body at least along the vertical direction of the two wheeled vehicle, and the wherein the guide of the bracket comprises a curvilinear profile (see Figure 4).  With respect to claim 12, the seating body is a double seat bench (note the extended portions of the profile).  With respect to claim 13, the bracket is partially received in a guide, formed by a bent profiled frame piece (70) of the two wheel vehicle such that the guide of the body directs displacement of the bracket along the longitudinal direction of the two wheeled vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Geyer et al. (US 2010/0187873) in view of Chou et al. (6,729,692).  As disclosed above, Geyer et al. reveal all claimed elements with the exception of a bracket that is continuously displaceable along the guide of the body.  Chou teaches a bracket (3) displaceable along a frame element (2) of a two wheeled vehicle.  The interface between the bracket and the frame includes a quick release rolling member mounted within a roller chamber which allows for continuous adjustment of the bracket along the frame.  It would have been obvious to replace the connecting means between the bracket (78) and frame (70) disclosed by Geyer with a continuously slideable interface as taught by Chou et al.  The continuous slideable interface taught by Chou allows for increased customization for riders of various sizes

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ferreira (US 2012/0139207) (note: adjustability of bracket along discrete positions (23) and adjustment of seat with respect to bracket along a curved path); Allen (4,546,991) (note horizontal and vertical displacement of the cycle seat); and Becker et al. (US 2014/0175249) (note curved profile of seat guide).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636